Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 1 of 11
          Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 2 of 11




33. On August 20, 2018, Plaintiff accepted a $35,000 personal loan offer from Defendant, with a

60-month loan term and a 22.35% fixed interest rate (the “2018 Loan”). Id. ¶ 33. Plaintiff

alleges that, despite the representation that there would be “no hidden fees,” Defendant charged

her a $2,100 origination fee and deducted that amount from the loan, such that Plaintiff received

only $32,900 of the offered $35,000 loan amount. Id. Defendant also charged her interest rates

exceeding 25%, which surpassed the interest rates of her credit cards, defeating the purpose of

the loan. Id.

        Though Plaintiff previously obtained a loan through Defendant’s website in December

2015 (the “2015 Loan”), Hines Decl. ¶ 3, she brings suit based on events arising from the 2018

Loan, see Compl. ¶ 33. The parties’ present dispute is whether, in obtaining either the 2015 or

2018 Loans, Plaintiff assented to contractual provisions that compel arbitration of the claims in

her complaint.

                                           DISCUSSION

   I.      Legal Standard

        In ruling on a petition to compel arbitration under the FAA, a court must determine

whether: (1) a valid agreement to arbitrate exists, and (2) the agreement encompasses the claims

at issue. See JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 169 (2d Cir. 2004). “It has long

been settled that arbitration is a matter of contract and that, therefore, a party cannot be

compelled to submit to arbitration any matter that party has not agreed to arbitrate.” Software for

Moving, Inc. v. La Rosa Del Monte Exp., Inc., No. 08 Civ. 986, 2009 WL 1788054, at *7

(S.D.N.Y. June 23, 2009), aff’d sub nom. Software for Moving, Inc. v. La Rosa Del Monte

Express, Inc., 419 F. App’x 41 (2d Cir. 2011) (citing First Options of Chicago, Inc. v. Kaplan,

514 U.S. 938, 943 (1995); Shaw Group, Inc. v. Triplefine Int’l Corp., 322 F.3d 115, 120 (2d Cir.




                                                  2
            Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 3 of 11




2003)). “Whether a valid agreement exists to submit certain issues to binding arbitration is

determined by state law principles governing the formation of contracts.” Software for Moving,

2009 WL 1788054, at *7 (citations omitted). If a valid agreement to arbitrate exists, the party

resisting arbitration bears the burden of showing that the arbitration agreement is invalid or does

not encompass the claims at issue. Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 92

(2000).

          “Courts deciding motions to compel [arbitration] apply a standard similar to that

applicable for a motion for summary judgment.” Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d

Cir. 2017) (internal quotation marks and citation omitted). Thus, the Court may “consider[ ] all

relevant, admissible evidence submitted by the parties and contained in pleadings, depositions,

answers to interrogatories, and admissions on file, together with affidavits.” Id. (internal

quotation marks, citation, and alterations omitted).

   II.       Analysis

             A. Existence of a Contract

          The parties dispute whether an agreement to arbitrate exists. Defendant argues that, in

applying for the 2015 Loan, Plaintiff entered into a “[b]orrower [m]embership [a]greement” and

a “[l]oan [a]greement” with Defendant, and that such agreements require her to arbitrate any

claims against Defendant arising from the 2015 Loan and any loan obtained through Defendant’s

platform thereafter, including the 2018 Loan. Def. Mem. at 3–6, ECF No. 11. Defendant further

contends that when Plaintiff applied for the 2018 Loan, she again agreed to a “[b]orrower

[a]greement” requiring arbitration (collectively, with the 2015 Loan’s “[b]orrower [m]embership

[a]greement” and “[l]oan [a]greement,” the “Arbitration Agreements”). Id. at 6–7. Plaintiff

argues, however, that Defendant has not proven by a preponderance of the evidence that she




                                                  3
           Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 4 of 11




actually entered into those agreements, because the copies of the agreements Defendant

submitted in this case lack personal identifying information—such as Plaintiff’s name, loan

number, or signature—that would indicate that Plaintiff actually read and agreed to such terms

and establish the “manifestation of mutual assent” required for the formation of a contract. Pl.

Opp. at 3–4 (internal quotation marks and citation omitted), ECF No. 19.

        As a threshold matter, therefore, the Court must determine whether the parties entered

into the Arbitration Agreements.

                      1. Choice of Law

        Even before reaching the question of whether, under state law, a valid agreement was

reached to arbitrate Plaintiff’s claims, the Court must determine which state’s law to apply.

Plaintiff relies on New York law. Pl. Opp. at 4. Defendant relies on Delaware and Utah law,

noting that the contracts governing the 2015 and 2018 Loans indicate that such law applies. Def.

Reply at 3, ECF No. 21. Defendant’s argument, however, misses the mark, because the Court

must first determine whether the parties even entered into those agreements. See Schnabel v.

Trilegiant Corp., 697 F.3d 110, 119, 126–27 (2d Cir. 2012) (“Applying the choice-of-law clause

to resolve the contract formation issue would presume the applicability of a provision before its

adoption by the parties has been established.”).

        In deciding which state’s law is proper to apply, the Court looks first to the choice-of-law

doctrine of the forum state, New York.1 Under New York’s choice-of-law rules, in determining


1
  Federal choice-of-law rules are usually appropriate in cases invoking federal question jurisdiction, as this case
does. See, e.g., Wells Fargo Asia Ltd. v. Citibank, N.A., 936 F.2d 723, 726 (2d Cir. 1991) (“In federal question
cases, we are directed to apply a federal common law choice of law rule to determine which jurisdiction’s
substantive law should apply.”). However, in a case involving both federal and state law issues—such as this one—
the Second Circuit has stated that it “discern[s] no significant difference between the applicable federal and New
York choice-of-law rules. The federal common law choice-of-law rule is to apply the law of the jurisdiction having
the greatest interest in the litigation.” In re Koreag, Controle et Revision S.A., 961 F.2d 341, 350 (2d Cir. 1992).
The federal choice-of-law formulation thus mirrors the New York “center of gravity” test, which focuses on which
state has the strongest connection to the litigation. Thus, the Court’s reliance on New York’s choice-of-law rules


                                                         4
            Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 5 of 11




which state’s law to apply to a contract dispute “the court evaluates the ‘center of gravity’ or

‘grouping of contacts,’ with the purpose of establishing which state has ‘the most significant

relationship to the transaction and the parties.’” Fieger v. Pitney Bowes Credit Corp., 251 F.3d

386, 394 (2d Cir. 2001) (quoting Zurich Ins. Co. v. Shearson Lehman Hutton, Inc., 642 N.E.2d

1065 (1994); Restatement (Second) of Conflict of Laws § 188(1)).

         Here, Plaintiff is a New York citizen and Defendant is a corporation domiciled in

California and Delaware. Compl. ¶¶ 2, 4. All or a substantial part of the alleged events or

omissions giving rise to the claims occurred in New York. See id. ¶¶ 3–4. Plaintiff disputes

whether, while in New York, she actually saw and read the Arbitration Agreements to which

Defendant claims she consented. Cf. id. ¶¶ 4, 15. The Court concludes, therefore, that the

“center of gravity” of the contract formation dispute is in New York, and the Court will apply

New York law to the question of whether the parties entered into the Arbitration Agreements.

See, e.g., Kutluca v. PQ New York Inc., 266 F. Supp. 3d 691, 700 n.13 (S.D.N.Y. 2017)

(applying New York law where, among other things, all or a substantial part of the alleged events

or omissions giving rise to the claims occurred in New York).

                       2. Existence of an Arbitration Agreement

         Under New York law, the party seeking arbitration bears the burden of proving that a

valid arbitration agreement exists by a preponderance of the evidence. Progressive Cas. Ins. Co.

v. C.A. Reaseguradora Nacional De Venezuela, 991 F.2d 42, 46 (2d Cir. 1993); see also Am.

Centennial Ins. Co. v. Williams, 649 N.Y.S.2d 190, 191 (2d Dep’t 1996). To create a binding

contract, there must be a meeting of the minds. Highland HC, LLC v. Scott, 978 N.Y.S. 2d 302,

306 (2d Dep’t 2014). “This is because an enforceable contract requires mutual assent to essential


instead of the federal choice-of-law rules may be a distinction without a difference, because the two sets of rules
“invoke similar considerations.” Id. at 350–51 (internal quotation marks, citation, and alteration omitted).


                                                           5
          Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 6 of 11




terms and conditions thereof.” Dreyfuss v. Etelecare Glob. Sols.-U.S. Inc., 349 F. App’x 551,

554 (2d Cir. 2009) (citation omitted).

       Defendant contends that the 2015 and 2018 Loans required Plaintiff to agree to the

Arbitration Agreements, each containing arbitration provisions. Def. Mem. at 4–7. In support,

Defendant relies on the declaration of William Hines, a senior manager of Member Support at

LendingClub, made on the basis of his personal knowledge of the company’s records and

practices, as well as review of Defendant’s records concerning Plaintiff. Hines Decl. ¶¶ 1–3.

The Hines declaration describes the process that website customers used to submit a loan

application on Defendant’s online platform. In order to complete the process, applicants were

required to check a box and click a button indicating acceptance of, among other things, a

“[b]orrower [m]embership [a]greement” and a “[l]oan [a]greement” for the 2015 Loan, and a

“[b]orrower [a]greement” for the 2018 Loan. Id. ¶¶ 4–16. According to Hines, if Plaintiff had

declined to check the box or click the button accepting the terms, the online platform would not

have permitted Plaintiff to proceed to the next screen. Id. ¶ 13. The declaration also

authenticates various exhibits of sample webpages containing template language and website

interfaces. Id. ¶¶ 4–5, 7, 9–10, 12; see ECF No. 14-1; see also Trustees of the New York City

Dist. Council of Carpenters Pension Fund Welfare Fund, Annuity Fund v. Ne. Serv. Grp. Ltd.,

No. 12 Civ. 2010, 2012 WL 2861337, at *3 (S.D.N.Y. July 9, 2012) (“Proper authentication

requires submission with an affidavit or other sworn statement attesting to what the [document]

actually is and whether it is a true and correct copy of what it purports to be.”).

       In response, Plaintiff relies on her own declaration, which states that she never saw a

“[b]orrower [m]embership [a]greement,” a “[b]orrower [a]greement,” or a “[l]oan [a]greement”

in the course of applying for her loans, and never read any provisions to arbitrate. Shron Decl.




                                                  6
          Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 7 of 11




¶¶ 11–19, ECF No. 19-1. Plaintiff also argues that the Hines declaration only discusses what a

typical consumer would need to comply with to effectuate the loan application, but does not

reflect her specific experience when applying for the loans. Pl. Opp. at 13–14.

       The Second Circuit has repeatedly stated that where, as here, “[a] party resisting

arbitration on the ground that no agreement to arbitrate exists must submit sufficient evidentiary

facts in support of [her] claim in order to precipitate . . . trial” on that issue. DuBois v. Macy’s E.

Inc., 338 F. App’x 32, 33 (2d Cir. 2009) (internal quotation marks and citation omitted).

Moreover, a plaintiff may not rely on a self-serving declaration to create a justiciable issue where

none otherwise exists. See BanxCorp v. Costco Wholesale Corp., 978 F. Supp. 2d 280, 299

(S.D.N.Y. Oct. 17, 2013) (noting that a “self-serving” summary judgment affidavit fails to raise a

triable issue of fact when it conflicts with documentary evidence).

       Contrary to Defendant’s contentions, however, Plaintiff’s declaration cannot be

dismissed as self-serving, because Plaintiff’s claims—that she “was not given notice of the

purported arbitration agreement(s) at the time [she] accepted the personal loan(s),” and that she

“was never shown” and “never saw” such contracts—raise an important question of notice.

Shron Decl. ¶¶ 10–19. Defendant, who bears the ultimate burden of proving the existence of an

agreement to arbitrate, must show that Plaintiff had sufficient notice of the arbitration provisions

to establish a meeting of the minds. See Progressive Cas. Ins. Co., 991 F.2d at 46. Thus, even

assuming that Plaintiff checked off boxes and clicked on buttons accepting the Arbitration

Agreements, the Court must examine whether such steps established mutual assent.

       Because Plaintiff declares she was not aware of the Arbitration Agreements or their

terms, Shron Decl. ¶¶ 10–19, and Defendant does not provide any evidence that Plaintiff actually

saw or read those provisions, the Court concludes that Plaintiff did not receive actual notice. See




                                                  7
          Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 8 of 11




Schnabel v. Trilegiant Corp., 697 F.3d 110, 120 (2d Cir. 2012). Therefore, the Court must

determine whether Plaintiff was placed on inquiry notice of the arbitration requirements.

       “Where there is no evidence that the offeree had actual notice of the terms of the

agreement,” the Court must examine whether “a reasonably prudent user would be on inquiry

notice of the terms.” Meyer v. Uber Techs., Inc., 868 F.3d 66, 74–75 (2d Cir. 2017); see id. at 76

(examining whether plaintiff received inquiry notice because plaintiff “attest[ed] that he was not

on actual notice of the hyperlink to the [t]erms of [s]ervice or the arbitration provision itself” and

defendants failed to provide evidence of actual notice). “Whether a reasonably prudent user

would be on inquiry notice turns on the clarity and conspicuousness of arbitration terms; in the

context of web-based contracts . . . clarity and conspicuousness are a function of the design and

content of the relevant interface.” Id. at 75 (internal quotation marks, citation, and alterations

omitted). Thus, “only if the undisputed facts establish that there is reasonably conspicuous

notice of the existence of contract terms and unambiguous manifestation of assent to those terms

will [a court] find that a contract has been formed.” Id. (internal quotation marks and citation

omitted). The Court thus looks to the specific terms, in the context of Defendant’s website, that

were purportedly presented to Plaintiff when she applied for the 2015 and 2018 Loans.

       The Hines declaration includes a screenshot of a portion of Defendant’s online platform

that an individual applying for a loan in 2015 would have seen:




Hines Decl. ¶ 6.



                                                  8
            Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 9 of 11




        And in August 2018, a loan applicant would have seen the following:




Id. ¶ 11.

        The above images reflect what are known as “clickwrap” agreements. See Applebaum v.

Lyft, Inc., 263 F. Supp. 3d 454, 465 (S.D.N.Y. 2017) (“Clickwrap refers to the assent process by

which a user must click ‘I agree,’ but not necessarily view the contract to which she is

assenting.” (citation omitted)); see also Def. Mem. at 9 (referring to the disputed agreements in

this case as clickwrap agreements); Pl. Opp. at 6, 8 (same).

        On a motion to compel arbitration, a court looks to whether “the notice of the arbitration

provision was reasonably conspicuous and manifestation of assent unambiguous as a matter of

law.” Meyer, 868 F.3d at 76. “[C]ourts scrutinize the circumstances surrounding an alleged

assent to a clickwrap agreement, which does not require the user to review the terms of the

proposed agreement.” Applebaum, 263 F. Supp. 3d at 465.

        The Court concludes that Defendant’s interface does not provide to a consumer inquiry

notice of the arbitration terms contained within the Arbitration Agreements. A clickwrap

agreement that does not indicate the legal significance of its provisions fails to place a user on

inquiry notice. See, e.g., Applebaum, 263 F. Supp. 3d at 468 (holding that plaintiff was not

bound by the arbitration provision in a contract where a clickwrap agreement did not provide

inquiry notice, as a “reasonable consumer may have understood that the consumer had agreed to




                                                  9
         Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 10 of 11




something, but not to the lengthy February 8, 2016 [t]erms of [s]ervice”). “Where a website

specifically states that clicking means one thing, that click does not bind users to something

else.” Id. (internal quotation marks, citation, and alterations omitted).

       Here, Defendant’s website from 2015 and August 2018, as reproduced in the screenshots,

stated that by checking the box and clicking “Next,” the user indicated “acceptance” of a “Loan

Agreement,” a “Borrower Membership Agreement,” and a “Borrower Agreement.” Hines Decl.

¶¶ 6, 11. In the context of the interface, a loan applicant could reasonably have believed that

such agreements reflected her consent to borrowing the loan amount applied for—as suggested

by the words “[l]oan” and “[b]orrower”—but not that such agreements will affect the scope of

her legal rights and remedies. See Applebaum, 263 F. Supp. 3d at 468 (noting that “[t]here is . . .

no reason to believe that ‘[t]erms of [s]ervice’ is self-defining for reasonable consumers,” so as

to “clearly inform a user that she is subjecting herself to a one-sided contract that purports to

modify her basic legal rights and remedies”).

       Although Defendant asserts that its website required consumers to check off the boxes

indicating acceptance of the terms within the hyperlinked documents before proceeding to the

next page, see Def. Mem. at 9, this technical requirement is not tantamount to establishing that

Plaintiff was on inquiry notice because the language on the page does not alert the user to the

legal significance of proceeding with that step. See Applebaum, 263 F. Supp. 3d at 468 (“[T]his

limitation would not have alerted a consumer to the significance of the [b]ox, especially given

that the word ‘[n]ext’ implied that there were additional steps in the registration process.”).

       The Court finds that neither the 2015 nor the 2018 Loan application processes provided

the requisite inquiry notice to Plaintiff of the terms contained within the Arbitration Agreements

such that an enforceable contract was formed. See Scotti v. Tough Mudder Inc., 97 N.Y.S.3d




                                                 10
         Case 1:19-cv-06718-AT Document 23 Filed 07/13/20 Page 11 of 11




825, 834 (N.Y. Sup. Ct. 2019) (“When contractual terms as significant as the right to sue in court

are accessible only via a small and distant hyperlink with text about agreement thereto presented

even more obscurely, there is a genuine risk that a fundamental principle of contract formation

will be left in the dust: the requirement for a manifestation of mutual assent.” (internal quotation

marks, citation, and alterations omitted)). Defendant has, therefore, failed to carry its burden of

showing by a preponderance of the evidence that a valid agreement to arbitrate exists. See id. at

856.

       Accordingly, Defendant’s motion to compel arbitration is DENIED.

                                         CONCLUSION

       For the reasons stated above, Defendant’s motion to compel arbitration and stay the

action is DENIED.

       The parties shall appear for a telephonic initial pretrial conference on September 16,

2020, at 11:20 a.m. The parties are directed to dial 888-398-2342 or 215-861-0674, and enter

access code 5598827. By September 9, 2020, the parties shall submit their joint letter and

proposed case management plan. See ECF No. 5.

       The Clerk of Court is directed to terminate the motion at ECF No. 11.

       SO ORDERED.

Dated: July 13, 2020
       New York, New York




                                                 11
